Filed 5/25/22 P. v. Pitts CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                      F082664, F082665
           Plaintiff and Respondent,
                                                                               (Super. Ct. Nos. F17904500,
                    v.                                                                 F18902307)

    THOMAS EARL PITTS, JR.,
                                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Michael G.
Idiart, Judge.
         Victoria H. Stafford, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman, Kimberley
A. Donohue and Eric L. Christoffersen, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Franson, Acting P. J., Meehan, J. and DeSantos, J.
       Defendant Thomas Earl Pitts, Jr., contends on appeal that this court should order
the correction of the clerical errors in the abstract of judgment and minute orders.
       We also ordered the parties to submit supplemental briefing regarding the impact
of Senate Bill No. 567 (2021–2022 Reg. Sess.) (Senate Bill 567), which modified Penal
Code section 1170, subdivision (b),1 to require imposition of the middle term of
imprisonment unless circumstances in aggravation justify imposition of a greater
sentence. (Stats. 2021, ch. 731, § 1.3.) It further modified section 1170, subdivision (b),
to require that the circumstances in aggravation be found true beyond a reasonable doubt
or be stipulated to by the defendant. (Ibid.) Defendant contends his sentence must be
vacated and the case remanded for resentencing in light of Senate Bill 567’s amendments
to section 1170, subdivision (b).
       We order the trial court to amend the minute orders to reflect that defendant pled
nolo contendere to one count of possession of child pornography in case No. F17904500
and one count of possession of child pornography in case No. F18902307, and the minute
order in case No. F18902307 to reflect that his sentence in case No. F18902307 is
consecutive to his sentence in case No. 17904500. The sentence is vacated and the
matter is remanded for resentencing in light of amended section 1170, subdivision (b). In
all other respects, we affirm. After resentencing, the trial court is directed to prepare an
amended abstract of judgment correctly reflecting the offenses to which defendant pled
no contest.
                              PROCEDURAL SUMMARY
       On June 26, 2019, the Fresno County District Attorney filed an information in
case No. F17904500 charging defendant with possession of child pornography (§ 311.11,
subd. (b); count 1).2 The same day, the Fresno County District Attorney filed another


1      All statutory references are to the Penal Code.
2      This court consolidated defendant’s cases for purposes of appeal.


                                              2.
information in case No. F18902307 charging defendant with possession of child
pornography (§ 311.11, subd. (b); count 1).
         On April 30, 2020, after initially pleading not guilty, defendant changed his plea in
both cases to nolo contendere based on People v. West,3 and admitted two prior strike
convictions. On April 8, 2021, the trial court struck defendant’s prior strikes pursuant to
Romero,4 and sentenced him to an aggregate term of seven years, four months in state
prison, consisting of six years (the upper term) in case No. F17904500, followed by a
consecutive one year four months (one-third the midterm) in case No. F18902307.
         On April 14, 2021, defendant filed a notice of appeal in each of his cases.
                                  FACTUAL SUMMARY
         On September 24, 2016, Coalinga State Hospital staff observed defendant
masturbating to images of child pornography. A later search of his room, including
media and electronic devices, revealed two thumb drives that contained thousands of
child pornography images and videos.
         On January 18, 2017, Coalinga State Hospital police officers confiscated from
defendant six microSD cards hidden in his eyeglasses case. The cards contained
thousands of images and videos of child pornography.
                                        DISCUSSION
    I.      Clerical Errors
         Defendant contends that the minute orders and abstract of judgment filed in each
of his cases erroneously refer to his convictions in case No. F18902307 as attempted
possession of child pornography. The People agree, as do we. We instruct the trial court
to amend the minute orders and abstract of judgment to reflect that defendant pled nolo
contendere to possession of child pornography in case No. 17904500 and possession of


3        People v. West (1970) 3 Cal.3d 595.
4        People v. Superior Court (Romero) (1996) 13 Cal.4th 497.


                                               3.
child pornography in case No. F18902307. We also instruct the trial court to amend the
minute order in case No. F18902307 to reflect that the sentence imposed by the trial court
in case No. F18902307 is consecutive, not concurrent. After resentencing, the trial court
is directed to prepare an amended abstract of judgment correctly reflecting the offenses to
which defendant pled no contest.
       “ ‘The reason for requiring a minute entry of the judgment in a criminal case is to
furnish a concise record showing the crime of which the defendant has been convicted
and the punishment imposed, which will protect him against a subsequent prosecution for
the same offense. [Citations.]’ ” (People v. Zackery (2007) 147 Cal.App.4th 380, 386.)
“The clerk cannot supplement the judgment the court actually pronounced by adding a
provision to the minute order and the abstract of judgment.” (Id. at pp. 387–388.)
“Where there is a discrepancy between the oral pronouncement of judgment and the
minute order or the abstract of judgment, the oral pronouncement controls.” (Id. at
p. 385; People v. Mitchell (2001) 26 Cal.4th 181, 185–186.)
       “ ‘[A] court has the inherent power to correct clerical errors in its records so as to
make these records reflect the true facts.’ ” (People v. Baker (2021) 10 Cal.5th 1044,
1109.) This power includes correcting abstracts of judgment or minute orders to reflect
the proper convictions or proceedings. (Ibid.; People v. Robinson (2010) 47 Cal.4th
1104, 1143.)
       Here, defendant pled nolo contendere to two counts of possession of child
pornography, one count in each of his cases. Because the abstract of judgment reflects
one conviction for possession of child pornography in case No. F17904500, but
one conviction for attempted child pornography in case No. F18902307, they are
inaccurate.
       Additionally, in each case, the clerk’s minute orders from the hearings at which
defendant changed his plea reflect the following: “Plea amended to Nolo Contendere as
to count001. Possess Obscene Matter of Minor: Attempt.” The minute orders incorrectly

                                              4.
refer to the counts as attempted possession of child pornography. That the minute orders
refer to the plea as “amended,” however, is not erroneous as defendant did change his
plea from not guilty to nolo contendere, therefore “amending” his plea.
         The minute order in case No. 18902307 also incorrectly refers to his sentence in
case No. F18902307 as concurrent, rather than consecutive, to his sentence in case
No. F17904500.
         Accordingly, we instruct the trial court to amend the minute orders to reflect that
defendant pled nolo contendere to one count of possession of child pornography in case
No. F17904500 and one count of possession of child pornography in case
No. F18902307, and the minute order in case No. F18902307 to reflect that the sentence
in case No. F18902307 is consecutive to his sentence in case No. F17904500. After
resentencing, the trial court is directed to prepare an amended abstract of judgment
correctly reflecting the offenses to which defendant pled no contest.
   II.        Senate Bill 567
         Defendant contends the trial court’s sentence to the upper term on count 1 in case
No. F17904500 should be vacated and remanded in light of Senate Bill 567’s
amendments to section 1170, subdivision (b). The People argue that although Senate Bill
567’s amendments to section 1170, subdivision (b), apply here, vacating defendant’s
sentence and remanding the case for resentencing is unnecessary because the trial court
relied on defendant’s admission of his prior strikes, in accordance with section 1170,
subdivision (b)(3), in imposing the upper term on count 1 in case No. F17904500. We
vacate defendant’s sentence and remand defendant’s case for resentencing.
         A.      Background
         In case No. F17904500, the trial court sentenced defendant to the upper term of
six years. In case No. F18902307, defendant was sentenced to one year, four months
(one-third the midterm), consecutive.



                                               5.
       Defendant admitted two prior strike offenses. When the trial court inquired as to a
factual basis for the offenses and strikes, defense counsel stated, “People versus West.”
(Italics added.) The court dismissed the prior strikes pursuant to Romero.
       The trial court sentenced defendant to the upper term on count 1 in case
No. F17904500, citing defendant’s criminal history and the facts of the case as factors in
aggravation. The trial court stated:

             “I am going to impose the upper term of 6 years, and that is based
       upon your record and the facts of this case.”
       B.      Law
       On October 8, 2021, Senate Bill 567 was signed into law. It amends the
determinate sentencing law, section 1170, subdivision (b), which delineates the trial
court’s authority to impose one of three statutory terms of imprisonment, known as the
lower, middle, or upper terms, by making the middle term the presumptive sentence for a
term of imprisonment, unless certain circumstances exist. (See Stats. 2021, ch. 731,
§ 1.3, adding § 1170, subd. (b)(1), (2).) Effective January 1, 2022, under the newly
amended law, the trial court may impose an upper term sentence only where there are
circumstances in aggravation, and the facts underlying all of the aggravating
circumstances have been stipulated to by the defendant or found true beyond a reasonable
doubt by a jury or court trial. (Ibid.) However, under section 1170, subdivision (b)(3),
the trial court,

       “may consider the defendant’s prior convictions in determining sentencing
       based on a certified record of conviction without submitting the prior
       convictions to a jury.” (§ 1170, subd. (b)(3).)
       Under amended section 1170, subdivision (b)(5), the trial court must “set forth on
the record the facts and reasons for choosing the sentence imposed. The court may not
impose an upper term by using the fact of any enhancement upon which sentence is
imposed under any provision of law.” (§ 1170, subd. (b)(5).)



                                             6.
         C.     Analysis
         Senate Bill 567 went into effect on January 1, 2022. Absent evidence to the
contrary, the Legislature intends amendments to statutes that reduce the punishment for a
particular crime to apply to all defendants whose judgments are not yet final on the
amendment’s operative date. (People v. Superior Court (Lara) (2018) 4 Cal.5th 299,
307–308 [discussing In re Estrada (1965) 63 Cal.2d 740]; People v. Brown (2012) 54
Cal.4th 314, 323.) The “consideration of paramount importance” is whether the
amendment lessens punishment. (Estrada, at p. 744.) If so, the “inevitable inference [is]
that the Legislature must have intended that the new statute” apply retroactively.
(Estrada, at p. 745.) As Senate Bill 567’s amendments to section 1170, subdivision (b),
lessen punishment, and there is no indication that the Legislature intended it to apply
prospectively only, the new law must be retroactively applied. Therefore, the amendment
to section 1170, subdivision (b), applies to all cases not final on Senate Bill 567’s
effective date. (Estrada, at pp. 745–746; People v. Flores (2022) 73 Cal.App.5th 1032,
1039.)
         As the parties agree, defendant’s case was not final on January 1, 2022, and he
was sentenced to the upper term on count 1 in case No. F17904500 under former
section 1170, subdivision (b). We agree. Defendant is entitled to the benefit of Senate
Bill 567.
         Here, defendant’s sentence to the upper term on count 1 in case No. F17904500 by
the trial court is not consistent with the requirements of Senate Bill 567’s amendment to
section 1170, subdivision (b), because, while the record reflects that the trial court relied
upon a stipulation by defendant as to his prior convictions, the trial court also considered
factors that were not admitted by defendant or proved beyond a reasonable doubt.
         The trial court clearly considered defendant’s criminal history as a factor in favor
of sentencing defendant to the upper term for count 1 in case No. F17904500. When it
determined that it was sentencing defendant to the upper term, the trial court stated, “I am

                                               7.
going to impose the upper term of 6 years, and that is based upon your record and the
facts of this case.” Under amended section 1170, subdivision (b)(3), a trial court may
only consider the defendant’s prior convictions in determining sentencing based on a
certified record of conviction without submitting the prior convictions to a jury. (§ 1170,
subd. (b)(3).) If the prior convictions are not included in the record in a certified record
of conviction, then they must be proven by a jury or admitted by defendant. (§ 1170,
subd. (b)(2).) In this case, the trial court relied on defendant’s admission that he had been
convicted of two prior strike convictions. Although the trial court did not rely upon
certified records of defendant’s convictions, the People are correct that defendant’s
admission of his two prior convictions were stipulations by the defendant as to his prior
convictions. (§ 1170, subds. (b)(2), (3).)
       However, the trial court’s statement also shows that it relied on “the facts of this
case” in sentencing defendant to the upper term in case No. F17904500. Under amended
section 1170, subdivision (b)(2), the facts underlying all aggravating circumstances must
be stipulated to by the defendant or found true beyond a reasonable doubt by a jury or
court trial. (§ 1170, subd. (b)(2).) Here, they were not. Defendant pled nolo contendere,
based on People v. West, supra, 3 Cal.3d 595. A West plea is “ ‘a plea of nolo
contendere, not admitting a factual basis for the plea,’ ” which “allows a defendant to
plead guilty in order to take advantage of a plea bargain while still asserting his or her
innocence.” (People v. Rauen (2011) 201 Cal.App.4th 421, 424; see In re Alvernaz
(1992) 2 Cal.4th 924, 932.)
       The trial court relied not only on defendant’s criminal history, but also other
factors, as discussed above, when imposing the upper term on count 1 in case
No. F17904500. As the record reflects that the trial court considered “the facts of this
case,” but there was no jury or court trial to prove the underlying facts upon which the
trial court stated that it also relied, and defendant only admitted his prior convictions, we



                                              8.
must vacate defendant’s sentence and remand for resentencing in light of section 1170,
subdivision (b). We express no opinion on how the trial court should rule.
                                      DISPOSITION
       We instruct the trial court to amend the minute orders to reflect that defendant pled
nolo contendere to one count of possession of child pornography in case No. F17904500
and one count of possession of child pornography in case No. F18902307, and the minute
order in case No. F18902307 to reflect that his sentence in case No. F18902307 is
consecutive to his sentence in case No. 17904500. The sentence is vacated and the
matter is remanded for resentencing in light of amended section 1170, subdivision (b). In
all other respects, we affirm. After resentencing, the trial court is directed to prepare an
amended abstract of judgment correctly reflecting the offenses to which defendant pled
no contest.




                                              9.